Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claims 25-35 are pending. Claims 1-24 have been cancelled. 
The objection to claim 25 is withdrawn in light of the amendment to the claim.

Restriction/Election
Applicant elected, without traverse, the invention of Group V directed to claim 25 in the reply filed on 14 June 2021.
The requirement was deemed proper and was therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 35 is rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant, regards as the invention.
Claim 35 is drawn to a method of modifying a plant genome by introducing a mutation in a polypeptide encoded by the PK220 gene wherein the mutation is a C to T conversion at nucleotide position 874 when numbered in accordance with SEQ ID NO: 1.


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 25-34 REMAIN rejected, and claim 35 is NOW rejected, under 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for introducing a C to T mutation in SEQ ID NO: 1, does not reasonably provide enablement for making and using the genus of mutations in PK220 genes as broadly claimed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
In In re Wands (8 USPQ2d 1400 (CAFC 1988)), the CAFC considered the issue of enablement in molecular biology.  The CAFC summarized eight factors to be considered in a determination of "undue experimentation".  These factors include: (a) the quantity of experimentation; (b) the amount of guidance presented; (c) the presence or absence of working examples; (d) the nature of the invention; (e) the state of the prior art; (f) the predictability of the prior art; (g) the breadth of the claims; and (h) the relative skill in the art. The factors are analyzed in turn for the instant case as follows:
Here, claims 25-35 broadly encompass a method of modifying a plant genome comprising introducing into a plant a nucleic acid construct that introduces any mutation 
Meanwhile, the specification teaches the PK220 gene encodes a receptor-like protein kinase of which there are over 600 members in Arabidopsis having various protein kinase family domains and motifs, and that the inhibition of said gene in plants provides beneficial phenotypes such as improved water use efficiency, increased drought tolerance, reduced sensitivity to cold temperature or reduced inhibition of seedling growth in low nitrogen conditions (p. 3, penultimate and last par.; p. 4, par. 1 and 2; p. 8, last par.; see also p. 27, penultimate par.). The term PK220 gene is synonymous with the term HWE gene.
The specification teaches two nucleic acid constructs that inhibit the expression or activity of the Arabidopsis thaliana PK220 gene (AtPK220) having SEQ ID NO:1 yield increased water use efficiency: a hairpin construct comprising a 288 bp fragment of the gene in the antisense and sense orientation yielded drought tolerant Arabidopsis plants with increased water use efficiency (p. 29, penultimate and last par.; see also p. 45 and 46; the hairpin construct corresponds to a fragment having SEQ ID NO: 13). 
The specification teaches that transgenic Brassica lines expressing the AtPK220 gene with a point mutation and abolished activity demonstrated drought tolerance and higher water use efficiency (p. 26; see also p. 56, last par.).
The specification further teaches additional sequences identified in a variety of different plant species are purported to encode polypeptides that are structurally Arabidopsis thaliana PK220 gene (p. 37-40; p. 58-62; see also sequence listing).
However, neither the specification nor the prior art teach genes encoding a receptor-like protein kinase (i.e., a PK220 gene) from plant species, other than from A. thaliana, that when inhibited in a plant increase water use efficiency.
Here, aside from teaching the AtPK220 gene possesses the structural hallmarks of a receptor-like protein kinase, the specification fails to teach the critical domains or motifs of said gene that confer functional activity.
In other words, without teaching the structure that confers PK220 gene function, the skilled artisan would be unable to predictably make and use a nucleic acid construct to introduce a mutation into a PK220 gene to yield a plant having increased water use efficiency or the phenotypes as claimed because the gene targeted for inhibition would not encode a functional PK220 polypeptide.
With respect to the state of the art regarding plant receptor-like protein kinases, it was known at the time of filing that plants comprise a large number of different receptor-like protein kinases that function in a wide variety of different plant responses. 
For example, Morillo et al teach that receptor-like kinases comprise the largest gene family of receptors in plants, with over 600 different receptor-like kinases having been identified in Arabidopsis, and over 1100 different receptor-like kinases having been identified in rice (2006, Curr. Opin. Plant Biol., 9:460-469; p. 460 col. 1).  
Morillo et al also teach that different receptor-like kinases participate in a broad range of plant responses, including plant recognition of non-self signals from pathogens and the activation of defense responses to pathogens, as well as recognition, regulation 
This deficiency is further compounded by the fact that the PK220 genes as taught by the specification do not share a high level of sequence similarity (e.g., see sequence search results comparing B. napus PK220 versus that from H. argophylllus).
It is paramount that the specification teach the critical domains or motifs of the PK220 gene which confer functional activity because it was known that at the time of filing that the function of an uncharacterized protein cannot reliably be predicted on the basis of its homology to other proteins whose function has been established. See, for example, Whisstock et al (2003, Q. Rev. Biophys., 36:307-340), who teach 
“... prediction of protein function from sequence and structure is a difficult problem, because homologous proteins often have different functions. Many methods of function prediction rely on identifying similarity in sequence and/or structure between a protein of unknown function and one or more well-understood proteins. Alternative methods include inferring conservation patterns in members of a functionally uncharacterized family for which many sequences and structures are known. However, these inferences are tenuous. Such methods provide reasonable guesses at function, but are far from foolproof.” (Abstract)

Whisstock et al also teach that while the observation that similar sequences determine similar structures gives us general confidence in homology modeling, much less reliable is the widely held assumption that proteins with very similar sequences should by virtue of their very similar structures have similar functions (p. 309). 
Whisstock et al further teach that to reason from sequence and structure to function is to step on much shakier ground, that while many families of proteins contain homologues with the same function, the assumption that homologues share function is less and less safe as the sequences progressively diverge, and that  even closely 
Whisstock et al additionally teach that a protein need not even change sequence to change function, as numerous proteins exhibit multiple functions in different cellular environments such that even if detailed in vitro studies on isolated proteins do identity a function we cannot be sure we know the molecules full repertoire of biological activities, and that nonhomologous proteins may conversely have similar functions (p. 310).
Whisstock et al further teach that while general hints based on protein sequence, structure, genomics and interaction patterns may be useful in guiding experimental investigations of protein function,  
“inferring protein function from knowledge of the function of a close homologue is like solving the clue of an American crossword puzzle. Finding the word that satisfies the definition may be difficult but the task in principle is straightforward. Working out the function of a protein from its sequence and structure is like solving the clue of a British crossword puzzle. It is by no means obvious which features of the definition are providing the real clues, as opposed to misleading ones. Also, for both types of puzzle and for the suggestion of a protein function, even if your answer appears to fit it may be wrong.” (pages 311-312).

The Federal Circuit has also clarified the application of the written description requirement to nucleotide sequences. The court stated that “A description of a genus of cDNAs may be achieved by means of recitation of a representative number of cDNAs, defined by nucleotide sequence, falling within the scope of the genus or of a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus.” See University of California v. Eli Lilly and Co., 119 F.3d 1559, 1569; 43 USPQ2d 1398, 1406 (Fed. Cir. 1997). 
Enzo Biochem Inc. v. Gen-Probe Inc., 63 USPQ2d 1609, 1613 (CAFC 2202)
	Here, the specification fails to teach the structures that confer PK220 gene functional activity and whether these structures conferring PK200 functional activity are shared between the PK220 genes from various plant species. The specification fails to teach whether mutations must abolish and/or merely reduce activity to obtain plants with the claimed phenotypes. Moreover, the PK220 genes from various plant species do not share a high degree of sequence similarity (see search results).
	Thus, in light of the state of the prior art, the lack of teachings with respect to the structure of the PK220 gene, the breadth of the claims which encompass any mutation in the PK220 gene, and the lack of working examples, the skilled practitioner would be required to engage in systematic testing to determine whether mutations in the exhaustive genus of PK220 genes predictably yields plants with the claimed phenotypes, which is tantamount to excessive experimentation. 

Moreover, the prior art is also lacking in examples of PK220 genes and mutations which are introduced into said genes.
Finally, said practitioner would turn to undue trial and error experimentation for making and using plants as broadly claimed Therefore, in the absence of further guidance, undue experimentation becomes the burden of the practitioner.

Response to Arguments
Applicant traverses the rejection of the claims have been amended to recite that the mutation inhibits activity of the gene (Applicant response dated 21 January 2022, p. 4, ¶ 3).
This argument is not persuasive because the claims are not limited to PK220 genes that have no function but are also directed to polypeptides with decreased activity. The specification fails to teach or provide the requisite guidance for predictably doing so.
Applicant argues that claims are enabled because the gene was identified in Arabidopsis which is a model organism and therefore provides strong evidence that PK220 would possess the same function in other plant species, because sequence for the gene from other plant species are described, and that B. napus PK220 restores A. thaliana to the wild-type phenotype (Applicant response dated 21 January 2022, p. 5; 
This argument is unpersuasive because the claims encompass not only genes lacking function, but PK220 having decreased activity: the specification fails to teach the skilled artisan how to make a polypeptide having decreased activity.
Aside from this issue, the claims encompass an exhaustive genus of amino and nucleic acid sequences: the specification does not define the PK220 gene by structure or even structural hallmarks, but rather functional activity, and that the function or roll for PK220 was unknown (see p. 3, last ¶). As such, the claims encompass a plant with a modified genome wherein a gene that is merely a member of large family of receptor-like kinases is mutated.
Moreover, this exhaustive genus of structures are comprised in an equally exhaustive genus of plant species such that Applicant’s arguments are not commensurate in scope with what is claimed: the fact that the methods can be practiced in a dicot or monocot is not tantamount to being able to predictably practice the method as claimed in any conceivable species of plant. 
Thus, because the art is silent with respect to a structure that correlates to a function for PK220, and because the specification teaches that the gene is part of a gene family that has over 600 members in Arabidopsis alone, it is paramount that the specification teach which structures of the PK220 gene confer functional activity and specific phenotypes in the myriad of plant species as claimed.
Because the specification fails to teach this, the skilled artisan would only be able to use sequence homology to determine whether PK220 shares similar functions across et al). In fact, sequence search results show that the PK220 genes as disclosed do not share high levels of sequence homology.
Applicant asserts the fact that experimentation may be complex does not make it undue, and that here, experimentation is merely routine (Applicant response dated 21 January 2022, p. 6, ¶ 2; see also Applicant response dated 21 January 2022, p. 5; see also Declaration of Jiangxin Wang under 37 C.F.R. § 1.132 submitted 21 January 2022, section 5).
Applicant’s argument is not persuasive because the amount of experimentation required is only one factor to consider when analyzing the Wands factors. Here, the claims are enormously broad as the PK220 gene is not limited to any particular structure, the methods are not limited to any particular species of plant, and the plants resulting from the methods may have different phenotypes. 

Claims 33 and 34 REMAIN rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 33 and 34 are broadly drawn to a method of modifying a plant genome comprising introducing into a plant a nucleic acid construct that introduced a mutation into a PK220 gene and wherein the plant has increased water use efficiency, drought tolerance, cold stress or tolerance to low nitrogen conditions.
Arabidopsis having various protein kinase family domains and motifs, and that the inhibition of said gene in plants provides beneficial phenotypes such as improved water use efficiency, increased drought tolerance, reduced sensitivity to cold temperature or reduced inhibition of seedling growth in low nitrogen conditions (p. 3, penultimate and last par.; p. 4, par. 1 and 2; p. 8, last par.; see also p. 27, penultimate par.). The term PK220 gene is synonymous with the term HWE gene.
The specification describes two nucleic acid constructs that inhibit the expression or activity of the Arabidopsis thaliana PK220 gene (AtPK220) corresponding to SEQ ID NO:1 demonstrate increased water use efficiency: a hairpin construct comprising a 288 bp fragment of the gene in the antisense and sense orientation yielded drought tolerant Arabidopsis plants with increased water use efficiency (p. 29, penultimate and last par.; see also p. 45 and 46; the hairpin construct corresponds to a fragment having SEQ ID NO: 13). 
The specification also describes that transgenic Brassica lines expressing the AtPK220 gene with a point mutation and abolished activity demonstrated drought tolerance and higher water use efficiency as recited in instant claim 6 (p. 26; see also p. 56, last par.).
The specification further describes additional sequences identified in a variety of different plant species are purported to encode polypeptides that are structurally homologous to the polypeptide having SEQ ID NO: 2 encoded by the Arabidopsis thaliana PK220 gene (p. 37-40; p. 58-62; see also sequence listing). 
Eli Lilly,119 F.3d at 1568, 43 USPQ2d at 1406.
In the instant matter, neither the specification nor the prior art describe a representative number of structures of genes encoding a functional receptor-like protein kinase (i.e., a PK220 gene) from plant species, other than from A. thaliana, that are mutated.
Here, aside from describing the AtPK220 gene generally possesses the structural hallmarks of a receptor-like protein kinase, the specification fails to describe the critical domains or motifs of said gene that confer functional activity.
In other words, without describing the structure that confers PK220 gene function, the skilled artisan would not be of the opinion that Applicant possesses the nucleic acid constructs as claimed to mutate a PK220 gene and to yield a plant having increased water use efficiency because the gene would not encode a functional PK220 polypeptide.
With respect to the state of the art regarding plant receptor-like protein kinases, it was known at the time of filing that plants comprise a large number of different receptor-like protein kinases that function in a wide variety of different plant responses. 
et al describe that receptor-like kinases comprise the largest gene family of receptors in plants, with over 600 different receptor-like kinases having been identified in Arabidopsis, and over 1100 different receptor-like kinases having been identified in rice (p. 460 col. 1).  
Morillo et al also describe that different receptor-like kinases participate in a broad range of plant responses, including plant recognition of non-self signals from pathogens and the activation of defense responses to pathogens, as well as recognition, regulation of cell division and cell expansion, and differentiation during plant development (p. 460-466; see also p. 461 Table 1).
This deficiency is further compounded by the fact that the PK220 genes as described by the specification do not share a high level of sequence similarity (e.g., see sequence search results comparing B. napus PK220 versus that from H. argophylllus).
It is paramount that the specification describe the critical domains or motifs of the PK220 gene which confer functional activity because it was known that at the time of filing that the function of an uncharacterized protein cannot reliably be predicted on the basis of its homology to other proteins whose function has been established. See, for example, Whisstock et al, who teach 
“... prediction of protein function from sequence and structure is a difficult problem, because homologous proteins often have different functions. Many methods of function prediction rely on identifying similarity in sequence and/or structure between a protein of unknown function and one or more well-understood proteins. Alternative methods include inferring conservation patterns in members of a functionally uncharacterized family for which many sequences and structures are known. However, these inferences are tenuous. Such methods provide reasonable guesses at function, but are far from foolproof.” (Abstract)

et al also describe that while the observation that similar sequences determine similar structures gives us general confidence in homology modeling, much less reliable is the widely held assumption that proteins with very similar sequences should by virtue of their very similar structures have similar functions (p. 309). 
Whisstock et al describe teach that to reason from sequence and structure to function is to step on much shakier ground, that while many families of proteins contain homologues with the same function, the assumption that homologues share function is less and less safe as the sequences progressively diverge, and that  even closely related proteins can change function through divergence to a related function or by recruitment for as very different function in such cases the assignment of function on the basis of homology in the absence of direct experimental evidence will give the wrong answer (p. 309).
Whisstock et al additionally describe that a protein need not even change sequence to change function, as numerous proteins exhibit multiple functions in different cellular environments such that even if detailed in vitro studies on isolated proteins do identity a function we cannot be sure we know the molecules full repertoire of biological activities, and that nonhomologous proteins may conversely have similar functions (p. 310).
Whisstock et al further describe that while general hints based on protein sequence, structure, genomics and interaction patterns may be useful in guiding experimental investigations of protein function,  
“inferring protein function from knowledge of the function of a close homologue is like solving the clue of an American crossword puzzle. Finding the word that satisfies the definition may be difficult but the task in principle is straightforward. Working out the function of a protein from its sequence and structure is like 

The Federal Circuit has also clarified the application of the written description requirement to nucleotide sequences. The court stated that “A description of a genus of cDNAs may be achieved by means of recitation of a representative number of cDNAs, defined by nucleotide sequence, falling within the scope of the genus or of a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus.” See University of California v. Eli Lilly and Co., 119 F.3d 1559, 1569; 43 USPQ2d 1398, 1406 (Fed. Cir. 1997). 
The court has also affirmed the PTO's applicable standard for determining compliance with the written description requirement, quoting from the PTO’s Guidelines for Examination of Patent Applications under the 35 U.S.C. 112, P1, “Written Description” Requirement, 66 Fed. Reg. 1099, 1106, where it is set forth that the written description requirement can be met by “show[ing] that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics ... i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics.” See Enzo Biochem Inc. v. Gen-Probe Inc., 63 USPQ2d 1609, 1613 (CAFC 2202)
	Here, the specification fails to describe the structures that confer PK220 gene functional activity, and whether these structures conferring PK200 functional activity are shared between the PK220 genes from various plant species. Moreover, the PK220 genes from various plant species do not share a high degree of sequence similarity.

Given the lack of written description in the specification with regard to the structures of PK220 genes and mutations made therein, it is not clear that Applicant was in possession of the invention at the time this application was filed.

Response to Arguments
Applicant traverses the rejection of the claims for substantially the same reasons as set forth in section 9 above (see also Applicant response dated 21 January 2022, p. 7, ¶ 1).
These arguments are not found to be persuasive because of the failure of the specification to describe a structure/function correlation for the PK220 gene or a representative number of mutations, because the specification does not describe whether these structures conferring PK200 functional activity are shared between the PK220 genes from various plant species, and because PK220 genes from various plant species do not share a high degree of sequence similarity (see search results).



Conclusion
No claim is allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JASON DEVEAU-ROSEN whose telephone number is (571)272-2828.  The Examiner can normally be reached on 7:30am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Joe Zhou can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/JASON DEVEAU ROSEN/Primary Examiner, Art Unit 1662